 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIO AMADOR GONZALEZ,                            No. 2:17-CV-0176-WBS-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    EDMOND G. BROWN, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is plaintiff’s request (ECF No. 25) for access to the

19   prison law library for the purpose of preparing a third amended complaint in compliance with the

20   court’s March 18, 2019, order. Plaintiff’s request is construed as a motion for an extension of

21   time and, so construed and good cause appearing therefor, plaintiff’s motion is granted. Plaintiff

22   may file a third amended complaint within 30 days of the date of this order.

23                  IT IS SO ORDERED.

24

25   Dated: June 17, 2019
                                                            ____________________________________
26                                                          DENNIS M. COTA
27                                                          UNITED STATES MAGISTRATE JUDGE

28
                                                        1
